DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on December 20, 2021.
Claims 1, 5-6, 9-10, and 19 have been amended. 
Claims 4 and 8 have been canceled. 
Claims 1-3, 5-7, and 9-20 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 9-16, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. Regarding claim 3, Applicant argues that Daugirdas fails to disclose “the arm is capable of being displaced by only a manual operation” because Daugirdas discloses that the C-arm can be rotated manually or with a motor in [0019]. Applicant argues that “Daugirdas teaches allowing the C-arm to be rotated using a motor, and not only by a manual operation”. However, Daugirdas discloses the rotation of the C-arm can be performed either manually or with a motor in [0019]. In [0019], Daugirdas does not state that the rotation is performed manually and with a motor. The rotation is either conducted manually or driven with a motor but not both. In [0271] . 
Claim Objections
Claim 5 is objected to because of the following informalities: 
Regarding claim 5, the claim has the status identifier “Original” but has been amended and has not been properly entered. The Examiner has interpreted the status identifier as “currently amended”.
 Appropriate correction is required.
Double Patenting
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Regarding claim 15-16, the claims recite “wherein the displacement mechanism is a rotation mechanism that rotates the arm”. However, independent claim 1 recites the limitation “a displacement mechanism, which is a rotation mechanism that rotates the arm”. Claims 15-16 recite subject matter that is already claimed by the independent claim. Therefore, the claims are improper for failing to further limit the subject matter of the claim upon which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Daugirdas (U.S. 2018/0298970) in view of Tsukamoto (JP 2002102214; all notations directed to Translated Tsukamoto).
Regarding claim 1:
Daugirdas discloses a radiography apparatus comprising:
 an irradiation unit (Fig. 1, 20) that emits radiation;

a support portion (Fig. 1, 22) that supports the arm (Fig. 1, 16); 
a displacement mechanism (Fig. 1, rotation device 32 and track 14), which is a rotation mechanism ([0024], rotation device), that rotates the arm ([0024], rotation device allows C-arm to rotate) and that displaces the arm (Fig. 1, 16) with respect to the support portion ([0019], rotation device and track allow C-arm to rotate); and 
a friction mechanism (Fig. 1, brake assembly 12; [0024], brake assembly with braking force) that is switchable between a first state ([0024], handle at a second position changes amount of braking force) in which a frictional force is applied to the arm ([0024], braking force applied to C-arm) in a direction opposite to a direction in which the arm is displaced ([0024], braking force applied to C-arm in a first direction) and a second state in which the frictional force applied to the arm is less than the frictional force in the first state ([0024], second amount of friction is less than the first amount of friction).
However, Daugirdas fails to disclose an electromagnetic brake that locks the rotation of the arm by the rotation mechanism.
Tsukamoto teaches an electromagnetic brake that locks the rotation of the arm by the rotation mechanism (Translated Tsukamoto; [0017] and [0044], electromagnetic brake).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the radiography apparatus of Daugirdas with the electromagnetic brake taught 
Regarding claim 2:
The combination of Daugirdas and Tsukamoto discloses the radiography apparatus according to claim 1, further comprising: 
an operation portion (Daugirdas; Fig. 2, 48) that switches the friction mechanism between the first state and the second state (Daugirdas; [0024], handle changes the amount of friction).
Regarding claim 3:
The combination of Daugirdas and Tsukamoto discloses the radiography apparatus according to claim 1, 
wherein the arm (Daugirdas; Fig. 1, 16) is capable of being displaced by only a manual operation (Daugirdas; [0019], C-arm can be rotated manually).
Regarding claim 10:
The combination of Daugirdas and Tsukamoto discloses the radiography apparatus according to claim 8, 
wherein the rotation mechanism (Daugirdas; Fig. 1, 32) has a rotation shaft (Daugirdas; [0024], rotation device allows for rotation of the C-arm) that is rotated with the rotation of the arm (Daugirdas; [0024], rotation device allows for rotation of the C-arm), and the electromagnetic brake (Translated Tsukamoto; [0017] and [0044], electromagnetic brake) is connected to the rotation shaft (Translated Tsukamoto; [0017] and [0044], electromagnetic brake connection to shaft and gear).

Regarding claim 15:
The combination of Daugirdas and Tsukamoto discloses the radiography apparatus according to claim 2,
wherein the displacement mechanism (Daugirdas; Fig. 1, 32 and 14) is a rotation mechanism that rotates the arm (Daugirdas; [0024], rotation device allows C-arm to rotate).
Regarding claim 16:
The combination of Daugirdas and Tsukamoto discloses the radiography apparatus according to claim 3,
wherein the displacement mechanism (Daugirdas; Fig. 1, 32 and 14) is a rotation mechanism that rotates the arm (Daugirdas; [0024], rotation device allows C-arm to rotate).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Daugirdas (U.S. 2018/0298970) in view of Tsukamoto (JP 2002102214; all notations directed to Translated Tsukamoto) as applied to claim 1 above, and further in view of Dehler (DE 102004022804; notations directed to translated Dehler). 
Regarding claim 5:
The combination of Daugirdas and Tsukamoto discloses the radiography apparatus according to claim 1.

Dehler teaches wherein the image receiving unit is attachable to and detachable from the arm (Translated Dehler; [0008], detector is removable from C-arm).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the detector of Daugirdas and Tsukamoto with the removable Detector taught by Dehler. One would have been motivated to make such substitution in order to prevent low quality imaging by replacing damaged equipment. Therefore, it would have been obvious to one of an ordinary skill in the art to substitute the detector of Daugirdas and Tsukamoto with the removable Detector taught by Dehler to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Daugirdas (U.S. 2018/0298970) in view of Tsukamoto (JP 2002102214; all notations directed to Translated Tsukamoto) as applied to claim 1 above, and further in view of Fujii (U.S. 6,609,826).
Regarding claim 14:
The combination of Daugirdas and Tsukamoto discloses the radiography apparatus according to claim 1.
However, the combination of Daugirdas and Tsukamoto fails to disclose further comprising: an operation handle that is provided independently of the arm and is manually operated to input an operation force for displacing the arm to the displacement mechanism
Fujii teaches an operation handle (Fig. 5, grip 603) that is provided independently of the arm (Fig. 5, grip 603 attached to source) and is manually operated to input an operation force for 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the radiography apparatus of Daugirdas and Tsukamoto with the operation handle taught by Fujii in order to improve the movement of the C-arm by the operator for better positioning (Fujii; col. 10, lines 10-30). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 6-7, 17-18 and 20 are allowable. 
Claims 9, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts are Daugirdas (U.S. 2018/0298970), Dehler (DE 102004022804; notations directed to translated Dehler) and  Tsukamoto (JP 2002102214; all notations directed to Translated Tsukamoto).
Regarding claim 6:
Daugirdas discloses a radiography apparatus comprising:
 an irradiation unit (Fig. 1, 20) that emits radiation;
 an arm (Fig. 1, 16) that is capable of holding the irradiation unit (Fig. 1, 20) and an image receiving unit (fig. 1, 18) that receives the radiation ([0021], source and detector are mounted on C-arm), which has been emitted from the irradiation unit and transmitted through a 
a support portion (Fig. 1, 22) that supports the arm (Fig. 1, 16); 
a displacement mechanism (Fig. 1, rotation device 32 and track 14) that displaces the arm (Fig. 1, 16) with respect to the support portion ([0019], rotation device and track allow C-arm to rotate); and 
a friction mechanism (Fig. 1, brake assembly 12; [0024], brake assembly with braking force) that is switchable between a first state ([0024], handle at a second position changes amount of braking force) in which a frictional force is applied to the arm ([0024], braking force applied to C-arm) in a direction opposite to a direction in which the arm is displaced ([0024], braking force applied to C-arm in a first direction) and a second state in which the frictional force applied to the arm is less than the frictional force in the first state ([0024], second amount of friction is less than the first amount of friction),
wherein the displacement mechanism (Fig. 1, 32 and 14) is a rotation mechanism that rotates the arm ([0024], rotation device allows C-arm to rotate).
Dehler teaches wherein the image receiving unit is attachable to and detachable from the arm (Translated Dehler; [0008], detector is removable from C-arm),
an attachment and detachment detection unit (Translated Dehler; [0012], detector attachment is monitored with a switching contact) that detects whether or not the image receiving unit is detached from the arm (Translated Dehler; [0012], detector attachment is monitored with a switching contact).
However, the combination of Daugirdas and Dehler fails to disclose a control unit that performs control to switch the friction mechanism to the first state in a case in which the 
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 7, 17-18 and 20 are indicated as allowable by virtue of their dependency.
Regarding claim 9:
The combination of Daugirdas and Tsukamoto discloses the radiography apparatus according to claim 1,
wherein the rotation mechanism (Daugirdas; Fig. 1, rotational device 32) has a rotation shaft (Daugirdas; Fig. 1, rotational device 32; [0024], rotation device allows for rotation of the C-arm) that is rotated with the rotation of the arm (Daugirdas; Fig. 1, 16), and
the friction mechanism (Daugirdas; Fig. 1, brake assembly 12; [0024], brake assembly with braking force) comprises a friction shaft (Daugirdas; [0029], brake assembly includes shaft), a frictional force generation unit (Daugirdas; [0024], brake pads) that is attached to the friction shaft (Daugirdas; [0024] and [0029], brake assembly includes shaft and brake pad) and generates the frictional force (Daugirdas; [0024], brake pads apply braking force).
However, the combination of Daugirdas and Tsukamoto fails to disclose an electromagnetic clutch that switches connection and disconnection between the rotation shaft and the friction shaft to switch between the first state and the second state.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884